I concur in the judgment but not in the application of the statement by Chief Judge Aldrich in his concurring opinion inIndependent Nail and Parking Co. v. Mitchell (C. A. 1, 1965),343 F.2d 819, at 823, relative to "economic compulsion" or "economic necessity" as an excuse for contributory negligence or assumption of the risk. In a day of OSHA, safety codes, management and labor safety programs, I find this tenet antiquated. *Page 61 
Contributory negligence was simply a proper issue for the jury.